DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 of copending Application No. 15/404,054 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims have the limitaitons an informatics system, comprising a processor and a non-transitory computer readable medium comprising instructions for: receiving input data from one or more data sources; selecting a source ontology corresponding to the data source from which the input data was received; translating the input data to a graph representation of the input data based on a graph representation of the selected source ontology; obtaining a graph representation of a domain ontology, wherein the domain ontology comprises a set of concepts and a set of relationships; creating a unified graph comprising the graph representation of the input data and the graph representation of the domain ontology, the creating comprising mapping the graph representation of the input data to the graph representation of the domain ontology to contextualize the input data; providing a user interface presenting the set of concepts or the set of relationships of the domain ontology to allow a user to construct a query based on the set of concepts and the set of relationships of the domain ontology for searching the received input data; and applying the constructed query against the unified graph, the applying comprising searching the unified graph based on the constructed query to obtain data of the input data associated with at least one of the set of concepts or at least one of the set of relationships on which the query is based.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21 – 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 – 12 of copending Application No. 15/404,054 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims have the limitations receiving input data from one or more data sources; selecting a source ontology corresponding to the data source from which the input data was received; translating the input data to a graph representation of the input data based on a graph representation of the selected source ontology; obtaining a graph representation of a domain ontology, wherein the domain ontology comprises a set of concepts and a set of relationships; creating a unified graph comprising the graph representation of the input data and the graph representation of the domain ontology, the creating comprising mapping the graph representation of the input data to the graph representation of the domain ontology to contextualize the input data; providing a user interface presenting the set of concepts or the set of relationships of the domain ontology to allow a user to construct a query based on the set of concepts and the set of relationships of the domain ontology for searching the received input data; and applying the constructed query against the unified graph, the applying comprising searching the unified graph based on the constructed query to obtain data of the input data associated with at least one of the set of concepts or at least one of the set of relationships on which the query is based.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feblowitz et al (US 2008/0250390) in view of Chakrabarty (US 2010/0250522).
As to claim 17, Feblowitz et al teaches a system for data mining, comprising:
an informatics system (paragraph [0012]...stream processing application), comprising a processor and a non-transitory computer readable medium comprising instructions (paragraph [0023]...a computer program product comprising a computer useable medium having computer program logic recorded thereon for constructing a declarative description of a stream processing requests so that a stream processing application satisfying the stream processing request can be assembled) for:
receiving an input from one or more data sources (paragraph [0042]... a collection of data sources);
selecting a source ontology corresponding to the data source from which the input was received (paragraph [0036]... automated stream processing application planner the freedom and flexibility to select from many alternative data sources and processing methods the ones that are best suited to request and best suited to the computational resources at the time of the request) (Examiner’s Note: The processing application planner selects different processing methods. Paragraph [0068] teaches...Semantic descriptions consist of processing component descriptions and descriptions of the data produced/required by the components. Processing component descriptions are based on core concepts defined in the system ontologies, and the data descriptions are based on sets of domain and shared ontologies. Clearly it is possible to selecting the different source ontologies as different source ontologies are different processing methods); 
translating the input data (paragraph [0043]...a single request might draw from one or more data sources, and may filter, transform, aggregate, correlate, etc., the data to provide the desired result) to a graph representation (paragraph [0042]...configure a collection of data sources and processing elements into a processing graph 100 ; paragraph [0044]...graphs could be assembled) of the input data based on a graph representation of the selected source ontology (paragraph [0068]... processing component descriptions are based on core concepts defined in the system ontologies ; paragraph [0068]...the system ontologies define concepts such as DataSource, and SoftwareComponent, and the relations, produces, requires, and contains);
obtaining a graph representation of a domain ontology (paragraph [0068]...the data descriptions are based on sets of domain and shared ontologies), wherein the domain ontology comprises a set of concepts and a set of relationships (paragraph [0049]...request specifications are built from semantic graph expressions, which are to be evaluated according to a semantic model of the concepts from a domain or domains of interest. Users first create such semantic models using an ontology description language such as Web Ontology Language-Description Logic (OWL-DL), W3C Rec. 10 Feb. 2004 (a copy of which is incorporated by reference herein in its entirety), describing the concept classes in their domain of interest and potential/required relationships between individuals/elements in those concept classes);
creating a unified graph (paragraph [0044]...any number of such graphs could be assembled, each consuming possibly different amounts of computational resources, and each producing some desired result, at different levels of result quality) comprising the graph representation of the input data and the graph representation of the domain ontology, the creating comprising mapping the graph representation of the input data to the graph representation of the domain ontology (paragraph [0044]...preparing many such graphs in order to choose the top performers for given resource consumption levels is not practicable. Thus, a means of automatically assembling such processing graphs, given a machine-interpretable specification of the request's goal and a collection of machine-interpretable descriptions of the data sources and processing elements, that could, when properly assembled, be used to produce the desired results was developed ; paragraph [0049... Request specifications are built from semantic graph expressions, which are to be evaluated according to a semantic model of the concepts from a domain or domains of interest ; paragraph [0093]... The Plan Solver solves the graph embedding problem by deducing appropriate mappings of variables in the input graph to nodes in the output graph) to contextualize the input data (Examiner’s Note: The examiner doesn’t feel like these newly added limitation further limits the claim. It is very well known in the art that an ontology (in the machine learning / Artificial Intelligence field) is a set of concepts and categories in a subject area or domain the possesses the properties and relations between them. Therefore, source ontologies are clearly contextualized data from the sources); and
applying the constructed query against the unified graph (paragraph [0009]...in RDF or OWL can be queried using SPARQL Query Language for RDF, W3C Candidate Rec., which is a language for expressing queries against semantically described data (e.g., data described using RDF graphs)), the applying comprising searching the unified graph based on the constructed query to obtain data of the input data associated with at least one of the set of concepts or at least one of the set of relationships on which the query is based (paragraph [0094]... the planner 600 searches for multiple alternative plans, visiting processing component descriptions and traversing potentially large associated input and output description graphs many times).
Feblowitz et al fails to explicitly show/teach providing a user interface presenting the set of concepts or the set of relationships of the domain ontology for constructing a query based on at least one of the set of concepts or at least one of the set of relationships of the domain ontology for searching search the received input;
However, Chakrabarty teaches providing a user interface (paragraph [0072]...user interface 72...the search module 74 receives the search query from the user interface 72 and selects a set of results from the records contained in the database 76...the set of results is displayed in the order of relevance through the user interface 72) presenting the set of concepts or the set of relationships of the domain ontology for constructing a query based on at least one of the set of concepts or at least one of the set of relationships of the domain ontology (paragraph [0007]...a method for retrieving the results of a search query based on domain ontology is disclosed that has a particular application in displaying a set of results in an order of relevance, where the relevance of each result is decided on the basis of the domain ontology. In this method, the set of results to be displayed is obtained on the basis of a search query. The search query is input by the user and comprises one or more phrases, where each of the phrases is made of at least one word. The method includes selecting a first set of phrases from the one or more phrases of the search query such that each phrase of the first set of phrases is present in the pre-defined domain ontology. The method further includes retrieving the set of results to be displayed from a given set of records such that at least one phrase of the search query is present in each of the result. Further, a second set of phrases corresponding to each result of the set of results is obtained such that each phrase of the second set of phrases is present in the pre-defined domain ontology and in each result of the set of results. A closeness parameter corresponding to the each result of the set of results is then obtained on the basis of a pre-defined relationship between each phrase of the second set of phrases corresponding to each result of the set of results and each of the set of phrases, where the pre-defined relationship is based on the pre-defined domain ontology. Finally, the set of results is displayed in the order of relevance, where the relevance of each result of the set of results is based on the closeness parameter of each result of the set of results) for searching search the received input (paragraph [0021]...the system 70 is shown to include a user interface 72 for receiving the search query. The search query is as described in FIG. 1. The search query is then fed to a search module 74. The search module 74 is further connected to a database 76 containing a set of records pertaining to the domain in which the system 70 is being applied. The search module 74 receives the search query from the user interface 72 and selects a set of results from the records contained in the database 76);..
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Feblowitz et al to provide a user interface presenting the set of concepts or the set of relationships of the domain ontology for constructing a query based on at least one of the set of concepts or at least one of the set of relationships of the domain ontology for searching search the received input, as in Chakrabarty, for the purpose of displaying the results in order of relevance using a pre-defined domain ontology.

Claims 21 has similar limitations as claim 17. Therefore, the claim is rejected for the same reasons as above.

Claims 18, 19, 22, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feblowitz et al (US 2008/0250390) in view of Chakrabarty (US 2010/0250522) and in further view of Cooper et al (US 2010/0106522).
As to claim 18, Feblowitz et al teaches a domain ontology (paragraph [0068]...the data descriptions are based on sets of domain and shared ontologies).
Feblowitz et al (US 2008/0250390) in view of Chakrabarty both fails to explicitly show/teach that the domain ontology includes the unified medical language system (UMLS) or GALEN.
However, Cooper et al teaches a domain ontology includes the unified medical language system (UMLS) (paragraph [0044]...ontologies include the "Foundational Model of Anatomy," "Unified Medical Language ^System (UMLS)," "Medical Subject Headings," etc. The proper ontology is based on the domain of application and the set of concepts of interest for a given task and use case scenario).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Wilmering et al’s domain ontology to include the unified medical language system (UMLS), as in Cooper et al, for the purpose of having the proper ontology based on the domain of application and a "personalized concept-graph" structure for organizing medical records.

As to claim 19, Cooper et al teaches the domain ontology is represented in Simple Knowledge Organization System representation (SKOS) (paragraph [0045]...a concept graph 370 is illustratively shown. A concept-graph 370 includes two types of nodes and edges. The concept nodes (e.g., nodes 372) represent a given concept of interest (e.g., "edema", mitral valve 372), whereas an instance node 374 represents the manifestation of the concept (media snippet) in a given medium/modality (e.g. "edema" in magnetic resonance image, heart images, text, etc.) with its associated attributes (e.g. "volume"). An instance node is connected to its relevant concept node via an edge (broken lines connecting nodes 372 and 374 or node 410 to 408 in FIG. 5). Two concept nodes are connected if based on a given ontology they have a relationship. For example, the node for concept "mitral valve" (MV) is connected to the node for concept "left ventricle" (L V). Other nodes 372 include portions of the heart such as valves (AV, MV, PV, TV), walls (heart, LV wall, right ventricle (RV) wall) and cavities (e.g., heart, LV, RV). FIG. 4 displays a concept-graph in the context of cardiac data organization at a given point in time. Attributes of such a concept might vary with time). 
It would have been obvious for the domain ontology to be represented as a Simple Knowledge Organization System representation, for the same reasons as above.

Claim 22 has similar limitations as claim 18. Therefore, the claim is rejected for the same reasons as above.

Claim 23 has similar limitations as claim 19. Therefore, the claim is rejected for the same reasons as above

Claims 20 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feblowitz et al (US 2008/0250390) in view of Chakrabarty (US 2010/0250522) and in further view of Rathod (US 2010/0030734).
As to claim 4, Wilmering et al teaches a system for data mining, comprising: receiving an input from one or more data sources (paragraph [0042]... a collection of data sources).
Feblowitz et al in view of Chakrabarty both fail to explicitly show/teach that the input is survey response.
However, Rathod teaches the input is survey response (paragraph [0005]... information database searching, survey based searching; paragraph [0150],..survey system forming significant part of the searching system, wherein the user's behaviors, wants, needs and multiple attributes in the said network and domain specific search preferences are recorded, for customized and highly relevant and real time searching).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Wilmering et al’s input to be a survey response, as in Rathod, for the purpose of easily gathering input information from a plurality of users.

Claim 24 has similar limitations as claim 20. Therefore, the claim is rejected for the same reasons as above.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/Primary Examiner, Art Unit 2128